Citation Nr: 0802444	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-32 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for bilateral renal 
cysts.

3.  Entitlement to service connection for hypertensive 
cardiovascular disease.

4.  Entitlement to service connection for a bilateral eye 
disability.

5.  Entitlement to service connection for adenocarcinoma of 
the prostate.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for malaria.

9.  Entitlement to service connection for irritable bowel 
syndrome.

10.  Entitlement to service connection for a hand condition.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to September 1945, and service with the Regular Philippine 
Army from September 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claims.


FINDINGS OF FACT

1.  The veteran has no recognized prisoner of war (POW) 
status.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from malaria, irritable bowel 
syndrome, or a hand condition.

3.  The veteran's current low back disability, bilateral 
renal cysts, hypertensive cardiovascular disease, bilateral 
eye disability, adenocarcinoma of the prostate, hemorrhoids, 
or bilateral hearing loss did not have their onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
irritable bowel syndrome, a hand condition, low back 
disability, bilateral renal cysts, bilateral eye disability, 
adenocarcinoma of the prostate, or hemorrhoids have not been 
met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  The criteria for entitlement to service connection for 
malaria and hypertensive cardiovascular disease have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, the veteran is seeking POW status for purposes of 
eligibility for service connection.  Status as a former POW 
allows for service connection to be presumed for certain 
diseases, including irritable bowel syndrome and 
atherosclerotic heart disease or hypertensive vascular 
disease and their complications.  38 U.S.C.A.  § 1112(b); 38 
C.F.R. § 3.309(c).

The Board finds that there is no credible evidence that the 
veteran was ever held in captivity by enemy forces.  The 
veteran's service record does not show an award of the POW 
Medal or any other acknowledgement of POW service, providing 
evidence against this claim.  The service department 
indicated that the veteran's service status was from June 
1943 to March 1945 as missing, from March 1945 to September 
1945 as recognized guerilla service, and from September 1945 
to May 1946 as Regular Philippine Army service.  

Because a service department determination as to an 
individual's service is binding on VA, the Board must 
conclude that the veteran is not a former POW and the 
presumptions applicable to such status regarding service 
connection do not apply.  See Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet.App. 530 
(1992); 38 C.F.R. §§ 3.307(a)(5), 3.309(c). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders and tropical 
diseases, such as malaria; cardiovascular-renal disease, 
including hypertension; and sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the record does not contain a current diagnosis 
of malaria, irritable bowel syndrome, or a hand condition.  
In fact, post-service medical evidence is entirely negative 
for any competent evidence of the clinical presence of these 
conditions, providing evidence against these claims.  In the 
absence of any competent evidence of current malaria, 
irritable bowel syndrome, or a hand condition, the Board must 
conclude the veteran does not currently suffer from these 
disabilities.

Simply stated, the Board finds that the post-service medical 
record provides evidence against the claims for malaria, 
irritable bowel syndrome, or a hand condition, outweighing 
the veteran's statements that he has these problems at this 
time.

Regarding the remaining claims, post-service medical 
treatment records show that the veteran had been diagnosed as 
having lumbar stenosis with sciatica and degenerative disc 
disease of the lumbar back, cysts in both kidneys, hearing 
loss, bilateral cataracts and glaucoma, prostate cancer, and 
hemorrhoids.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

However, the post-service medical treatment records note that 
such disabilities were not diagnosed until many years after 
service.  Post-service private treatment records show that in 
August 1990, the veteran was diagnosed as having serious 
otitis media in the right ear with hearing loss.  In August 
1993, the veteran's private physician certified that the 
veteran was being treated for chronic simple glaucoma and 
immature cataracts in both eyes.  In March 1996, the 
veteran's blood pressure during exercise was found to be 
suggestive of hypertensive response.  In June 1996, the 
veteran was noted to have a history of lipoma and 
hemorrhoids.  In November 1999, the veteran was diagnosed as 
having mild to moderate mixed hear loss in the right ear and 
mild sloping precipitously to severe sensorineural hearing 
loss in the left ear.  In a December 1999 treatment report, a 
November 1999 MRI was reviewed and the veteran was found to 
have foraminal stenosis at the L5-S1 level with symptoms 
reported as resolved.  In August 2000, a biopsy of the 
prostate showed a tiny focus of adenocarcinoma.  In December 
2000, a magnetic resonance imaging (MRI) of the abdomen 
showed multiple large cysts in the right kidney and some 
small cysts in the left kidney.  In March 2001, an 
echocardiogram indicated that the veteran had hypertensive 
cardiovascular disease.  In March 2001, no spinal stenosis 
was found at any level, however, there was severe chronic 
disc narrowing and degeneration at L5-S1 level.  In a letter 
dated August 2001, the veteran was noted to have a thrombosed 
hemorrhoid.  In a September 2001 letter, the veteran's 
physician noted that the veteran had minimal hemorrhoids and 
diagnosed him as having an anal canal mass, most likely 
hypertrophic anal papilla.  During an April 2004 examination, 
the veteran was diagnosed as having bilateral renal cystic 
disease.  A careful review of the claims file did not reveal 
any earlier findings or diagnoses of the remaining claimed 
conditions than what is noted above.

Simply stated, there is nothing in the record that indicates 
these disorders until decades after service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first noted 
treatment for the claimed disorders.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In this case, the Board must find that both VA and private 
post-service treatment records provide evidence against the 
veteran's claims, indicating the disorders began many years 
after service with no connection to service. 

In addition, there is no competent evidence or medical 
opinion contained in the post-service private and VA medical 
records showing or indicating that a low back disability, 
bilateral renal cysts, hypertensive cardiovascular disease, a 
bilateral eye disability, adenocarcinoma of the prostate, 
hemorrhoids, or bilateral hearing loss are related to 
service.  The record contains both private and VA treatment 
for these conditions, however, there is no medical evidence 
showing that they are somehow related to service.  

Based on the above, the preponderance of evidence is against 
service connection for a low back disability, bilateral renal 
cysts, hypertensive cardiovascular disease, a bilateral eye 
disability, adenocarcinoma of the prostate, hemorrhoids, and 
bilateral hearing loss based on service and post-service 
treatment records, both providing evidence against such a 
finding.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain competent opinions linking the veteran's current low 
back disability, bilateral renal cysts, hypertensive 
cardiovascular disease, bilateral eye disability, 
adenocarcinoma of the prostate, hemorrhoids, or bilateral 
hearing loss to service and the medical evidence of record 
does not otherwise demonstrate that they are related to 
service.  In fact, it provides evidence against such a 
finding, indicating problems that became many years after 
service or not indicating any problems at all.  

Finally, the evidence does not show that the veteran was 
diagnosed with sensorineural hearing loss or hypertensive 
cardiovascular disease within one year following his 
separation from service.  As shown above, post-service 
medical treatment records show that the veteran was diagnosed 
as having hypertensive cardiovascular disease in March 2001 
and bilateral hearing loss in November 1999.  As such, 
service connection on a presumptive basis is not warranted 
for these conditions.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
notify the veteran in the March 2007 supplemental statement 
of the case that if compensation was granted, a disability 
rating and an effective date would be assigned.  A letter was 
also sent to the veteran in July 2007.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claims for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA need not obtain an examination as the 
evidentiary record does not show that the veteran currently 
suffers from malaria, irritable bowel syndrome, or a hand 
condition.  In addition, the record does not show that the 
veteran's current low back disability, bilateral renal cysts, 
hypertensive cardiovascular disease, bilateral eye 
disability, adenocarcinoma of the prostate, hemorrhoids, or 
bilateral hearing loss are associated with an established 
event, injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  See 38 C.F.R. § 3.159(c)(4)(C) (2007); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
finds that the current medical record only provides evidence 
against such a finding. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's post-service treatment records, has 
been obtained and associated with the claims file.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for malaria, irritable bowel syndrome, a 
hand condition, a low back disability, bilateral renal cysts, 
hypertensive cardiovascular disease, a bilateral eye 
disability, adenocarcinoma of the prostate, hemorrhoids, and 
bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


